DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 06/22/2022 for 17181790. Claims 1-9 and 11-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's acceptance of the Office's invitation to participate in the DSMER pilot has been acknowledged. Claims 1-4, 8-9, 11-14, and 18-20 remain rejected under 35 USC 101.
Applicant's arguments with respect to the previous 103 rejection of previous dependent claim 10 (now incorporated into independent claim 1) have been fully considered but are not persuasive.
Applicant argues that Mundhra and Dascola, alone or in combination, do not teach "the switch icon displayed in the switch region is a switch icon whose trigger frequency meets a first preset condition during running of the game application; the shortcut function icon displayed in the shortcut function region is a shortcut function icon whose use frequency meets a second preset condition during running of the game application; and the icon of the target application displayed in the shortcut application region is an icon of an application whose frequency of running simultaneously with the game application meets a third preset condition" [pgs. 9:4-12:2]. Examiner respectfully disagrees.
Applicant's specification does not disclose a special definition of "trigger frequency", merely an example of how one is created, "trigger frequency refers to the frequency and/or number of times the switch icon is triggered. The first preset condition may be that: the trigger frequency is greater than a preset number of times or the trigger frequency ranks in the top n" [Specification, para 0066]. This definition of "trigger frequency" is not recited in the claim. The broadest reasonable interpretation of "trigger frequency" includes any condition of frequency in initiating a process. Therefore, Dascola teaches a "trigger frequency meet[ing] a first preset condition" when determining a menu item representing a frequently activated function within a gaming application [para 0361].
Applicant's specification does not disclose a special definition of "use frequency", merely an example of how one is created, "use frequency refers to the frequency and/or number of times the shortcut function corresponding to the shortcut function icon is executed. The second preset condition may be that: the use frequency is greater than a preset number of times or the use frequency ranks in the top m" [Specification, para 0073]. This definition of "use frequency" is not recited in the claim. The broadest reasonable interpretation of "use frequency" includes any condition of frequency of being used. Therefore, Dascola teaches a "use frequency meet[ing] a second preset condition" when determining a menu item representing a frequently activated function within a gaming application [para 0361].
Applicant's specification does not disclose a special definition of "application", merely an example of how one is created, "application icon corresponding to the game application is an icon of an application whose frequency and/or times of running simultaneously with the game application meet a third preset condition. The third preset condition may be that the frequency and/or times of running simultaneously with the game application is greater than a preset value, or the frequency and/or times of running simultaneously with the game application rank in the top p" [Specification, para 0077]. This definition of "application" is not recited in the claim. The broadest reasonable interpretation of "application" includes any program. Therefore, Dascola teaches "an icon of an application" when determining a menu item representing a frequently activated function within a gaming application [para 0361].
Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
In this case, Mundhra discloses launching a menu while a user plays a game, where the menu includes options indicating functions executable while the game is running [pgs. 5:1, 5:3-6:1, pgs. 5, 6 Figs.]. Dascola discloses menu items that represent frequently accessed gaming functions that are launched within the gaming application itself (interpreted as "during running of the game application") [Figs. 5Q16-5Q17, para 0361]. Therefore, one of ordinary skill in the art would have been motivated to modify the displayed menu options representing functions corresponding to a game application as taught by Mundhra with options frequently accessed functions within a game application as taught by Dascola with reasonable expectation of success to teach the newly amended limitations as recited in claim 1 for the purpose of accessing desired functionality more quickly [Dascola, para 0585].
Claim 1 remains rejected under Mundhra in view of Dascola.
Claims 11 and 20 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-9 and 12-19 remain rejected at least based on their dependence from independent claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4, 8-9, 11-14, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1-4, 8-9, 11-14, and 18-20 is/are directed to an abstract idea.
Claim 1 recite(s) receiving a display instruction, a switch icon whose trigger frequency meets a first preset condition during running of the game application, a shortcut function icon whose use frequency meets a second preset condition during running of the game application, and an icon of an application whose frequency of running simultaneously with the game application meets a third preset condition.
The limitations of receiving a display instruction are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind exemplified by a human observing a user instruction and thus fall within the "Mental Processes" grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitations of a switch icon whose trigger frequency meets a first preset condition during running of the game application, a shortcut function icon whose use frequency meets a second preset condition during running of the game application, and an icon of an application whose frequency of running simultaneously with the game application meets a third preset condition are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind exemplified by a human observing and evaluating trigger frequency, use frequency, or running frequency of specific icons while observing the game application running and thus fall within the "Mental Processes" grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of wherein the display instruction is used to request to display a sidebar, and wherein the sidebar comprises a switch region, a shortcut function region, and a shortcut application region, wherein the switch region is used to display a switch icon corresponding to the game application, the shortcut function region is used to display a shortcut function icon corresponding to the game application, the shortcut application region is used to display an icon of a target application that generally link the limitations to a technological environment, i.e., displaying an application sidebar [MPEP 2106.05(h)]. The "displaying a user interface of a game application" and "displaying the sidebar in response to the display instruction" limitations represent insignificant extra-solution activity because they are mere nominal or tangential additions to the claim amounting to mere data output [MPEP 2106.05(g)]. Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of a human observation (e.g., the mental observation and evaluation of a display instruction), using the computer components as a tool.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the sidebar, switch region, shortcut function region, shortcut application region, switch icon, shortcut function icon, and icon of a target application amount to no more than generally linking the limitations to a technological environment and cannot provide an inventive concept. The "displaying a user interface of a game application" and "displaying the sidebar in response to the display instruction" limitations, as discussed above, represent mere data output and is a nominal or tangential addition to the claim. 
Further, these elements are well-understood, routine and conventional. With respect to the "displaying a user interface of a game application" and "displaying the sidebar in response to the display instruction" limitations, the courts have similarly found limitations directed to gathering data and displaying results, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d)(II), "presenting offers and gathering statistics"].
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 11 recite(s) receiving a display instruction, a switch icon whose trigger frequency meets a first preset condition during running of the game application, a shortcut function icon whose use frequency meets a second preset condition during running of the game application, and an icon of an application whose frequency of running simultaneously with the game application meets a third preset condition.
The limitations of receiving a display instruction are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind exemplified by a human observing a user instruction; but for the recitation of generic computer components ("terminal", "processor", "non-transitory computer readable storage") and thus fall within the "Mental Processes" grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitations of a switch icon whose trigger frequency meets a first preset condition during running of the game application, a shortcut function icon whose use frequency meets a second preset condition during running of the game application, and an icon of an application whose frequency of running simultaneously with the game application meets a third preset condition are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind exemplified by a human observing and evaluating trigger frequency, use frequency, or running frequency of specific icons while observing the game application running and thus fall within the "Mental Processes" grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of a terminal, a memory containing instructions, and a processor configured to perform the displaying, receiving, and displaying steps are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. The claim also recites additional limitations of wherein the display instruction is used to request to display a sidebar, wherein the sidebar comprises a switch region, a shortcut function region, and a shortcut application region, and wherein the switch region is used to display a switch icon corresponding to the game application, the shortcut function region is used to display a shortcut function icon corresponding to the game application, and the shortcut application region is used to display an icon of a target application that generally link the limitations to a technological environment, i.e., displaying an application sidebar [MPEP 2106.05(h)]. The "displaying a user interface of a game application" and "displaying the sidebar in response to the display instruction" limitations represent insignificant extra-solution activity because they are mere nominal or tangential additions to the claim amounting to mere data output [MPEP 2106.05(g)]. Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of a human observation (e.g., the mental observation and evaluation of a display instruction), using the computer components as a tool.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a terminal, processor, and storage amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The sidebar, switch region, shortcut function region, shortcut application region, switch icon, shortcut function icon, and icon of a target application amount to no more than generally linking the limitations to a technological environment and cannot provide an inventive concept. The "displaying a user interface of a game application" and "displaying the sidebar in response to the display instruction" limitations, as discussed above, represent mere data output and is a nominal or tangential addition to the claim. 
Further, these elements are well-understood, routine and conventional. With respect to the "displaying a user interface of a game application" and "displaying the sidebar in response to the display instruction" limitations, the courts have similarly found limitations directed to gathering data and displaying results, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d)(II), "presenting offers and gathering statistics"].
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 20 recite(s) receiving a display instruction, a switch icon whose trigger frequency meets a first preset condition during running of the game application, a shortcut function icon whose use frequency meets a second preset condition during running of the game application, and an icon of an application whose frequency of running simultaneously with the game application meets a third preset condition.
The limitations of receiving a display instruction are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind exemplified by a human observing a user instruction; but for the recitation of generic computer components ("non-transitory computer readable storage", "computer program", and "processor") and thus fall within the "Mental Processes" grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitations of a switch icon whose trigger frequency meets a first preset condition during running of the game application, a shortcut function icon whose use frequency meets a second preset condition during running of the game application, and an icon of an application whose frequency of running simultaneously with the game application meets a third preset condition are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind exemplified by a human observing and evaluating trigger frequency, use frequency, or running frequency of specific icons while observing the game application running and thus fall within the "Mental Processes" grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional limitations of a storage containing the program and a processor configured to perform the displaying, receiving, and displaying steps are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. The claim also recites additional limitations of wherein the display instruction is used to request to display a sidebar, wherein the sidebar comprises a switch region, a shortcut function region, and a shortcut application region, and wherein the switch region is used to display a switch icon corresponding to the game application, the shortcut function region is used to display a shortcut function icon corresponding to the game application, and the shortcut application region is used to display an icon of a target application that generally link the limitations to a technological environment, i.e., displaying an application sidebar [MPEP 2106.05(h)]. The "displaying a user interface of a game application" and "displaying the sidebar in response to the display instruction" limitations represent insignificant extra-solution activity because they are mere nominal or tangential additions to the claim amounting to mere data output [MPEP 2106.05(g)]. Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of a human observation (e.g., the mental observation and evaluation of a display instruction), using the computer components as a tool.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a storage and processor amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The sidebar, switch region, shortcut function region, shortcut application region, switch icon, shortcut function icon, and icon of a target application amount to no more than generally linking the limitations to a technological environment and cannot provide an inventive concept. The "displaying a user interface of a game application" and "displaying the sidebar in response to the display instruction" limitations, as discussed above, represent mere data output and is a nominal or tangential addition to the claim. 
Further, these elements are well-understood, routine and conventional. With respect to the "displaying a user interface of a game application" and "displaying the sidebar in response to the display instruction" limitations, the courts have similarly found limitations directed to gathering data and displaying results, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d)(II), "presenting offers and gathering statistics"].
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
 The dependent claims also recite limitations of receiving an operation signal applied to the screen-off-hang up icon (claims 2, 12), receiving a predetermined operation signal above the user interface (claims 4, 14), receiving the display instruction according to receiving a first trigger signal or a second trigger signal (claims 8, 18), and receiving the display instruction according to the first trigger signal when a terminal is in a portrait display state or receiving the display instruction according to the second trigger signal when the terminal is in a landscape display state (claims 9, 19) are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind exemplified by a human observing an operation signal, observing a predetermined operation signal above a display, observing an operation signal and determining a trigger signal, observing a display instruction and evaluating a terminal in a portrait or landscape state, and evaluating trigger frequency, use frequency, or running frequency of specific icons and thus fall within the “Mental Processes” grouping of abstract ideas or recite limitations of receiving a message (claims 3, 13) and thus fall within the "Certain methods of organizing human activity" grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The dependent claims recite additional limitations including a icon, performing a function corresponding to the icon, wherein the function performs an operation while a terminal is in a state (claims 2, 12), a message category (claims 3, 13), displaying a status bar corresponding to an operation signal when the operation signal is received, an operation signal for brightness or volume adjustment (claims 4, 14), a displayed dock and a display side region (claims 8, 18), and a portrait display state and a landscape display state (claims 9, 19), that amount to no more than mere instructions to applying the exception using generic computer components [MPEP 2106.05(f)] and/or generally link the limitations to a technological field of use [MPEP 2106.05(h)] and contribute only nominally or insignificantly to the execution of the judicial exception and would not provide significantly more. The dependent claims also recite additional limitations of displaying a pop-up window (claims 3, 13) that amount to no more than adding insignificant extra-solution activity of data output [MPEP 2106.05(g)]. Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of a human (e.g., the mental observation and evaluation of an observed input), using the computer components as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a storage and processor amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The pop-up window, message type, status bar, operation signal for brightness adjustment, operation signal for volume adjustment, dock, side region, portrait display state, landscape display state, and icons whose frequencies meet preset conditions during running of the game application amount to no more than generally linking the limitations to a technological environment and cannot provide an inventive concept. The "displaying a pop-up window" limitations, as discussed above, represent mere data output and is a nominal or tangential addition to the claim. 
Further, these elements are well-understood, routine and conventional. With respect to the "displaying a pop-up window" limitations, the courts have similarly found limitations directed to gathering data and displaying results, recited at a high level of generality, to be well-understood, routine, and conventional [MPEP 2106.05(d)(II), "presenting offers and gathering statistics"].
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8-9, 11-13, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mundhra (23 Mar 2016, How to enable gaming tools on Samsung galaxy S7, retrieved from https://www.guidingtech.com/57404/enable-gaming-tools-galaxy-s7/) in view of Dascola et al. (US 20170046024 A1).

As to claim 1, Mundhra discloses a method for icon display [pg. 5:1-2, phone gives floating tool], comprising:
displaying a user interface of a game application [pg. 5:1, pgs. 1, 5 Figs., phone displays game];
receiving a display instruction, wherein the display instruction is used to request to display a sidebar [pg. 5:1, pgs. 1, 5 Figs., user toggles displayed floating icon (read: display instruction) to access Game Tools (read: sidebar, note Game Tools is displayed to the left side of the phone screen and includes icons and falls under the broadest reasonable interpretation of the "sidebar" term as consistent with Applicant's specification (para 0064)]; and
displaying the sidebar in response to the display instruction [pg. 5:1, pg. 5 Fig., phone displays Game Tools after user toggles floating icon],
wherein the sidebar comprises a switch region, a shortcut function region, and a shortcut application region [pgs. 5:1-6:4, pg. 5 Fig., Game Tools includes option areas including at least Lock keys option (read: switch region), Minimize option (read: shortcut function region), Screenshot option (read: shortcut application region); note the terms "switch", "shortcut function", and "shortcut application" describe nonfunctional descriptive material and do not carry patentable weight as the functionality of the different regions are not affected by the provided information (see MPEP 2111.05(I))],
wherein the switch region is used to display a switch icon corresponding to the game application [pgs. 5:1, 5:3, pg. 5 Fig., Lock keys option includes icon (read: switch icon) activated for during game play], the shortcut function region is used to display a shortcut function icon corresponding to the game application [pgs. 5:1, 5:4-6:1, pgs. 5, 6 Figs., Minimize option includes icon (read: shortcut function icon) to minimize game], and the shortcut application region is used to display an icon of a target application [pgs. 5:1, 6:2, pg. 5 Fig., Screenshot option includes icon to take a screenshot (read: target application, note the broadest reasonable interpretation of application includes any software functions executed by the phone); also note terms "switch" and "shortcut function" describe nonfunctional descriptive material and do not carry patentable weight as the functionality of the different icons are not affected by the provided information], wherein:
the switch icon displayed in the switch region is a switch icon … [pgs. 5:1, 5:3, pg. 5 Fig., Lock keys option includes icon (read: switch icon) activated for during game play];
the shortcut function icon displayed in the shortcut function region is a shortcut function icon … [pgs. 5:1, 5:3-6:1, pgs. 5, 6 Figs., Minimize option includes icon (read: shortcut function icon) to minimize game; also note the terms "switch" and "shortcut function" describe nonfunctional descriptive material and do not carry patentable weight as the functionality of the different icons are not affected by the provided information]; and
the icon of the target application displayed in the shortcut application region is an icon of an application … [pgs. 5:1, 6:2, pg. 5 Fig., Screenshot option includes icon to take a screenshot (read: application, note the broadest reasonable interpretation of application includes any software functions executed by the phone)].
However, Mundhra does not specifically disclose a switch icon whose trigger frequency meets a first preset condition during running of the game application; a shortcut function icon whose use frequency meets a second preset condition during running of the game application; and an icon of an application whose frequency of running simultaneously with the game application meets a third preset condition.
Dascola discloses:
a switch icon whose trigger frequency meets a first preset condition during running of the game application [Fig. 5Q17, para 0361, menu displays option of game (read: switch icon, note selecting option switches display of user interface to Game application interface) frequently played (read: run) in Game application, note option meets first preset condition when it is determined as frequently played];
a shortcut function icon whose use frequency meets a second preset condition during running of the game application [Fig. 5Q17, para 0361, menu displays option of game (read: shortcut function icon, note option launches application from interface and falls under the broadest reasonable interpretation of a shortcut function icon) frequently played (read: run) in Game application, note option meets second preset condition when it is determined as frequently played]; and
an icon of an application whose frequency of running simultaneously with the game application meets a third preset condition [Fig. 5Q17, para 0361, menu displays option (read: icon) of game (read: application, note the broadest reasonable interpretation of application includes any software performing a task and includes a game function as played within an application) frequently played (read: run) in Game application, note the option meets third preset condition when it is determined as frequently played]
Mundhra and Dascola are analogous art to the claimed invention being from a similar field of endeavor of electronic user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch icon, shortcut function icon, and icon of a target application as disclosed by Mundhra with the icons whose trigger or use frequency during running of the game application or frequency of running simultaneously with the game application as disclosed by Dascola with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mundhra as described above to access content faster and improve user interface efficiency [Dascola, para 0585].

As to claim 2, Mundhra discloses the method of claim 1, wherein the shortcut function icon corresponding to the game application comprises a screen-off hang-up icon [pgs. 5:1, 5:4-6:1, pgs. 5, 6 Figs., Game Tools options includes Minimize icon, note the term "screen-off hang-up" describe nonfunctional descriptive material and do not carry patentable weight as the functionality of the icon is not affected by the provided information] and the method further comprises:
after displaying the sidebar in response to the display instruction, receiving an operation signal applied to the screen-off hang-up icon [pgs. 5:1, 5:3-6:1, pgs. 5, 6 Figs., user uses (read: operation signal) Minimize icon as displayed with Game Tools options]; and
performing, in response to the operation signal, a screen-off hang-up function corresponding to the screen-off hang-up icon [pgs. 5:4-6:1, pgs. 5, 6 Figs., phone minimizes game (read: screen-off hang-up function) when user uses Minimize icon, note the term "screen-off hang-up" describes nonfunctional descriptive material and do not carry patentable weight as the functionality of the function is not affected by the provided information; nevertheless, note that Minimize function removes game display from phone screen (read: screen-off) while maintaining game in memory (read: hang-up)],
wherein the screen-off hang-up function allows performing a hang-up operation while a terminal is in a screen-on state [pgs. 5:4-6:1, pgs. 5, 6 Figs., Minimize option maintains game in memory (read: hang-up operation) while allowing user to continue working with device (read: screen-on state), note term "hang-up" describes nonfunctional descriptive material and do not carry patentable weight as the functionality of the operation is not affected by the provided information].

As to claim 3, Mundhra discloses the method of claim 2, further comprising:
after performing, in response to the operation signal, the screen-off hang-up function corresponding to the screen-off hang-up icon, displaying … a message [pgs. 5:2, 5:4-6:1, pg. 6 Fig., phone displays message notification after minimizing game],
wherein the message comprises any one of: a notification message [pg. 5:2, message notification, note strikethrough indicates non-selected alternatives], 
However, Mundhra does not specifically disclose displaying a pop-up window of a message above the user interface when the message is received.
Dascola discloses displaying a pop-up window of a message above the user interface when the message is received [Fig. 5I1, para 0091, 0247, 0292-0293, display notification banner over background user interface for application notification, note background applications may be from plurality of applications include gaming application].
Mundhra and Dascola are analogous art to the claimed invention being from a similar field of endeavor of electronic user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed message as disclosed by Mundhra with the pop-up window as disclosed by Dascola with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mundhra as described above to provide faster access to application content and improve user interface efficiency [Dascola, para 0240, 0585].

As to claim 8, Mundhra discloses the method of claim 1, wherein receiving the display instruction comprises:
receiving the display instruction according to a first trigger signal corresponding to a dock displayed on a display screen, when the first trigger signal is received [pgs. 1:2-2:1, 5:1, pgs. 3, 5 Figs., user toggles displayed floating icon, where floating icon is displayed when user launches game (read: first trigger signal) from game launcher (read: dock, note game launcher displayed as a window and falls under the broadest reasonable interpretation of the term "dock" as consistent with Applicant's specification, para 0052) displayed on device display]; 


As to claim 9, Mundhra discloses the method of claim 8, wherein:
receiving the display instruction according to the first trigger signal comprises: receiving the display instruction according to the first trigger signal when a terminal is in a portrait display state [pgs. 1:2-2:1, 5:1, pg. 3 Fig., user launches game (read: first trigger signal) from game launcher, note device in portrait orientation displaying game launcher]; 


As to claim 11, Mundhra and Dascola, combined at least for the reasons above, Mundhra discloses a terminal [pg. 1:1, pg. 1 Fig, smartphone], comprising: at least one processor [pg. 1:1, smartphone includes processor]; and a non-transitory computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor [pgs. 1:1-2, 6:1, smartphone includes memory, processor, and game features (read: at least one computer executable instruction) that provide gaming functionality] to: perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 12, Mundhra discloses the terminal of claim 11, wherein the shortcut function icon corresponding to the game application comprises a screen-off hang-up icon [pgs. 5:1, 5:3-6:1, pgs. 5, 6 Figs., Game Tools options includes Minimize icon, note the term "screen-off hang-up" describe nonfunctional descriptive material and do not carry patentable weight as the functionality of the icon is not affected by the provided information] and the at least one processor is further configured to:
receive an operation signal applied to the screen-off hang-up icon [pgs. 5:1, 5:3-6:1, pgs. 5, 6 Figs., user uses (read: operation signal) Minimize icon as displayed with Game Tools options]; and
perform, in response to the operation signal, a screen-off hang-up function corresponding to the screen-off hang-up icon [pgs. 5:3-6:1, pgs. 5, 6 Figs., phone minimizes game (read: screen-off hang-up function) when user uses Minimize icon, note the term "screen-off hang-up" describe nonfunctional descriptive material and do not carry patentable weight as the functionality of the function is not affected by the provided information; nevertheless, note that Minimize function removes game display from phone screen (read: screen-off) while maintaining game in memory (read: hang-up)],
wherein the screen-off hang-up function allows performing a hang-up operation while a terminal is in a screen-on state [pgs. 5:3-6:1, pgs. 5, 6 Figs., Minimize option maintains game in memory (read: hang-up operation) while allowing user to continue working with device (read: screen-on state), note the term "hang-up" describe nonfunctional descriptive material and do not carry patentable weight as the functionality of the operation is not affected by the provided information].

As to claim 13, Mundhra discloses the terminal of claim 12, wherein the at least one processor is further configured to: … a message … when the message is received [pg. 5:2, message notification], wherein the message comprises any one of: a notification message [pg. 5:2, message], 
However, Mundhra does not specifically disclose displaying a pop-up window of a message above the user interface when the message is received.
Dascola discloses displaying a pop-up window of a message above the user interface when the message is received [Fig. 5I1, para 0091, 0247, 0292-0293, display notification banner over background user interface for application notification, note background applications may be from plurality of applications include gaming application].
Mundhra and Dascola are analogous art to the claimed invention being from a similar field of endeavor of electronic user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed message as disclosed by Mundhra with the pop-up window as disclosed by Dascola with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mundhra as described above to provide faster access to application content and improve user interface efficiency [Dascola, para 0240, 0585].

As to claim 15, Mundhra discloses the terminal of claim 12, wherein the at least one processor is further configured to: decrease at least one of [pg. 5:1, pg. 5 Fig, note pg. 5 Figure shows game text displayed at a lower brightness than game tool option text].

As to claim 18, Mundhra discloses the terminal of claim 11, wherein the at least one processor configured to receive the display instruction is configured to:
receive the display instruction according to a first trigger signal corresponding to a dock displayed on a display screen, when the first trigger signal is received [pgs. 1:2-2:1, 5:1, pgs. 3, 5 Figs., user toggles displayed floating icon, where floating icon is displayed when user launches game (read: first trigger signal) from game launcher (read: dock, note game launcher displayed in a window and falls under the broadest reasonable interpretation of the term "dock" as consistent with Applicant's specification, para 0052) displayed on device display]; 


As to claim 19, Mundhra discloses the terminal of claim 18, wherein:
the at least one processor configured to receive the display instruction according to the first trigger signal is configured to: receive the display instruction according to the first trigger signal when a terminal is in a portrait display state [pgs. 1:2-2:1, 5:1, pg. 3 Fig., user launches game (read: first trigger signal) from game launcher, note device in portrait orientation displaying game launcher]; 


As to claim 20, Mundhra and Dascola, combined at least for the reasons above, Mundhra discloses a non-transitory computer readable storage medium storing a computer program which, when executed by a processor, causes the processor [pgs. 1:1-2, 6:1, smartphone includes memory, processor, and game features (read: at least one computer executable instruction) that provide gaming functionality] to: perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Claims 4-7, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mundhra and Dascola as applied to claims 1 and 11 above, and further in view of Karunamuni et al. (US 20200374382 A1).

As to claim 4, Mundhra discloses the method of claim 2, further comprising:
after performing, in response to the operation signal, the screen-off hang-up function corresponding to the screen-off hang-up icon, displaying a status bar … above the user interface … [pgs. 5:4-6:1, pg. 6 Fig., display status bar including at least icons, device battery level, and clock on phone display after minimizing game, note status bar is displayed at top of device display above minimized game displayed as floating icon].
However, Mundhra and Dascola do not specifically disclose displaying a status bar corresponding to a predetermined operation signal above the user interface when the predetermined operation signal is received, wherein the predetermined operation signal comprises any one of: an operation signal for brightness adjustment and an operation signal for volume adjustment.
Karunamuni discloses:
displaying a status bar corresponding to a predetermined operation signal above the user interface when the predetermined operation signal is received [Figs. 5E1, 5G1-5G4, para 0296, 0328-0329, display control panel with controls including slider control affordances (read: status bar) in response to detected gesture (read: predetermined operation signal) on (read: above) displayed screen (read: user interface)],
wherein the predetermined operation signal comprises any one of: an operation signal for brightness adjustment and an operation signal for volume adjustment [Figs. 5E1, 5E4-5E5, 5E24-5E25, 5G4, para 0296, 0298, 0305, 0328, detected gesture accesses control panel including brightness and volume control affordances, note the limitations "for brightness adjustment" and "for brightness adjustment" are not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "operation signal" as recited in the claim (see MPEP 2111.04)].
Mundhra, Dascola, and Karunamuni are analogous art to the claimed invention being from a similar field of endeavor of electronic user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed status bar as disclosed by Mundhra and Dascola with a status bar displayed corresponding to a predetermined operation signal as disclosed by Karunamuni with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mundhra and Dascola as described above to facilitate effective navigation [Karunamuni, para 0326].

As to claim 5, Mundhra discloses the method of claim 2, further comprising: after performing, in response to the operation signal, the screen-off hang-up function corresponding to the screen-off hang-up icon, decreasing … the user interface of the game application [pgs. 5:4-6:1, pgs. 5, 6 Figs., minimize (read: decrease) display area of launched game to floating icon].
However, Mundhra and Dascola do not specifically disclose decreasing at least one of transparency or brightness of the user interface of the game application.
Karunamuni discloses decreasing at least one of transparency or brightness of the user interface of the game application [Figs. 5F19-5F22, para 0056, 0316, 0564, 0571, display first application user interface with blurred appearance (read: decreased transparency) when displaying control panel over first user interface, note first user interface may be an application including a game application].
Mundhra, Dascola, and Karunamuni are analogous art to the claimed invention being from a similar field of endeavor of electronic user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface as disclosed by Mundhra and Dascola with the decreased transparency or brightness as disclosed by Karunamuni with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mundhra and Dascola as described above to reduce user mistakes and increase user-device efficiency [Karunamuni, para 0573-0574].

As to claim 6, Mundhra discloses the method of claim 2, further comprising:
after performing, in response to the operation signal, the screen-off hang-up function corresponding to the screen-off hang-up icon, receiving a touch signal [pgs. 5:4-6:1, pg. 6 Fig., tap floating icon after minimizing game]; and
wherein the target touch signal is used to trigger to stop performing the screen-off hang-up function [pgs. 5:4-6:1, pgs. 5, 6 Figs., tapping minimize icon used to continue game application from when user minimized game, note the limitation "to trigger to stop performing the screen-off hang-up function" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "target touch signal" as recited in the claim].
However, Mundhra and Dascola do not specifically disclose dismissing the touch signal when the touch signal is not a target touch signal.
Karunamuni discloses dismissing the touch signal when the touch signal is not a target touch signal [para 0436-0437, 0446, forgo (read: dismiss) gesture input unless performed within a threshold time of a previous input (read: target touch signal)].
Mundhra, Dascola, and Karunamuni are analogous art to the claimed invention being from a similar field of endeavor of electronic user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch signal as disclosed by Mundhra and Dascola with dismissing the touch signal unless it is a target touch signal as disclosed by Karunamuni with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mundhra and Dascola as described above to reduce unintended usage [Karunamuni, para 0436].

As to claim 7, Mundhra discloses the method of claim 1, wherein the switch icon corresponding to the game application comprises a navigation lock … [pgs. 5:1, 5:3, pg. 5 Fig., Lock keys icon (read: switch icon) for during game play includes disabling (read: lock) Back key (read: navigation)] and the method further comprises:
after displaying the sidebar in response to the display instruction, receiving a switching instruction for switching the navigation lock … to an on-state [pgs. 5:1, 5:3, pg. 5 Fig., user activates (read: switching instruction) Lock Keys option as displayed with Game Tools options to activate (read: switching to on-state) disabling Back key, also note the limitation "for switching the navigation lock switch from an off-state to an on-state" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "switching instruction" as recited in the claim]; and
setting a navigation key to a locked state according to the switching instruction [pgs. 5:1, 5:3, pg. 5 Fig., disable (read: locked state) Back key (read: navigation key) when Lock keys option is active],
wherein the navigation key in the locked state responds to no touch operation [pgs. 5:1, 5:3, disable function when back button is accidentally touched].
However, Mundhra and Dascola do not specifically disclose a navigation lock switch; and switching the navigation lock switch from an off-state to an on-state.
Karunamuni discloses a navigation lock switch [Fig. 5D12, para 0535, car mode control affordance, note affordance is a toggle (read: switch) and car mode limit or disables (read: locks) user interface navigation]; and switching the navigation lock switch from an off-state to an on-state [para 0535, toggle control affordance from first off state to second on state].
Mundhra, Dascola, and Karunamuni are analogous art to the claimed invention being from a similar field of endeavor of electronic user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation lock as disclosed by Mundhra and Dascola with the navigation lock switch as disclosed by Karunamuni with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mundhra and Dascola as described above to reduce user mistakes and increase user-device efficiency [Karunamuni, para 0573-0574].

As to claim 14, Mundhra discloses the terminal of claim 12, wherein the at least one processor is further configured to: display a status bar … above the user interface [pgs. 5:4-6:1, pg. 6 Fig., display status bar including at least icons, device battery level, and clock on phone display after minimizing game, note status bar is displayed at top of device display above minimized game displayed as floating icon].
However, Mundhra and Dascola do not specifically disclose display a status bar corresponding to a predetermined operation signal above the user interface when the predetermined operation signal is received, wherein the predetermined operation signal comprises any one of: an operation signal for brightness adjustment and an operation signal for volume adjustment.
Karunamuni discloses display a status bar corresponding to a predetermined operation signal above the user interface when the predetermined operation signal is received [Figs. 5E1, 5G1-5G4, para 0296, 0328-0329, display control panel with controls including slider control affordances (read: status bar) in response to detected gesture (read: predetermined operation signal) on (read: above) displayed screen (read: user interface)], wherein the predetermined operation signal comprises any one of: an operation signal for brightness adjustment and an operation signal for volume adjustment [Figs. 5E1, 5E4-5E5, 5E24-5E25, 5G4, para 0296, 0298, 0305, 0328, detected gesture accesses control panel including brightness and volume control affordances, note the limitations "for brightness adjustment" and "for brightness adjustment" are not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "operation signal" as recited in the claim (see MPEP 2111.04)].
Mundhra, Dascola, and Karunamuni are analogous art to the claimed invention being from a similar field of endeavor of electronic user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed status bar as disclosed by Mundhra and Dascola with a status bar displayed corresponding to a predetermined operation signal as disclosed by Karunamuni with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mundhra and Dascola as described above to facilitate effective navigation [Karunamuni, para 0326].

As to claim 16, Mundhra discloses the terminal of claim 12, wherein the at least one processor is further configured to:
receive a touch signal [pgs. 5:4-6:1, pg. 6 Fig., tap floating icon after minimizing game]; and
wherein the target touch signal is used to trigger to stop performing the screen-off hang-up function [pgs. 5:4-6:1, pgs. 5, 6 Figs., tapping minimize icon used to continue game application from when user minimized game, note the limitation "to trigger to stop performing the screen-off hang-up function" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "target touch signal" as recited in the claim].
However, Mundhra and Dascola do not specifically disclose dismissing the touch signal when the touch signal is not a target touch signal.
Karunamuni discloses dismissing the touch signal when the touch signal is not a target touch signal [para 0436-0437, 0446, forgo (read: dismiss) gesture input unless performed within a threshold time of a previous input (read: target touch signal)].
Mundhra, Dascola, and Karunamuni are analogous art to the claimed invention being from a similar field of endeavor of electronic user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch signal as disclosed by Mundhra and Dascola with dismissing the touch signal unless it is a target touch signal as disclosed by Karunamuni with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mundhra and Dascola as described above to reduce unintended usage [Karunamuni, para 0436].

As to claim 17, Mundhra discloses the terminal of claim 11, wherein the switch icon corresponding to the game application comprises a navigation lock … [pgs. 5:1, 5:3, pg. 5 Fig., Lock keys icon (read: switch icon) for during game play includes disabling (read: lock) Back key (read: navigation)] and the at least one processor is further configured to:
receive a switching instruction for switching the navigation lock … to an on-state [pgs. 5:1, 5:3, pg. 5 Fig., user activates (read: switching instruction) Lock Keys option as displayed with Game Tools options to activate (read: switching to on-state) disabling Back key]; and
set a navigation key to a locked state according to the switching instruction [pgs. 5:1, 5:3, pg. 5 Fig., disable (read: locked state) Back key (read: navigation key) when Lock keys option is active], wherein the navigation key in the locked state responds to no touch operation [pgs. 5:1, 5:3, disable function when back button is accidentally touched].
However, Mundhra and Dascola do not specifically disclose a navigation lock switch; and switching the navigation lock switch from an off-state to an on-state.
Karunamuni discloses a navigation lock switch [Fig. 5D12, para 0535, car mode control affordance, note affordance is a toggle (read: switch) and car mode limit or disables (read: locks) user interface navigation]; and switching the navigation lock switch from an off-state to an on-state [para 0535, toggle control affordance from first off state to second on state].
Mundhra, Dascola, and Karunamuni are analogous art to the claimed invention being from a similar field of endeavor of electronic user interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation lock as disclosed by Mundhra and Dascola with the navigation lock switch as disclosed by Karunamuni with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mundhra and Dascola as described above to reduce user mistakes and increase user-device efficiency [Karunamuni, para 0573-0574].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/LINDA HUYNH/Examiner, Art Unit 2145